Title: To John Adams from Louisa Catherine Johnson Adams, 17 December 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					December 17-24, 1818
				
				17th So very cold remained at home all day and saw no one18 The day still severely cold but was persuaded to go and drink Tea with Mrs. Frye but did not bring home Mary Buchanan fearful lest she might take cold on changing her bed in such weather—Parties tolerably violent on General Jackson’s affairs—19 Dined at the french Ministers—Dinner and Ball in honor of the Dutchess of Angoulemes Birth day—The dinner truly Diplomatic—the party consisting of the Corps diplomatic all the heads of Department the President of the Senate the Speaker of the house and the Attorney General—The cold was so intense it was scarcely possible to sit at Table and of course the conversation not very lively or interesting—Mr Wirt’s chair unfortunately broke and laid him low to his utter astonishment Mr. Bagot more amusing than I ever saw him—The evening company very small but unusually select—if I may dare to use such a word—Mr de N—— a little too lively—21 Read prayers and passed the day at home in the evening passed an hour at Mrs. Smiths—22 A Ball at Mr. Bagot’s had a short conversation with Mr. Hopkinson who betrayed some of the hostility which he is said to feel against some of our popular military characters by drawing ill natured comparison’s between them and the old Revolutionary Officers—I simply observed that the wars had been so different in their natures that the Officers in each had deserved the approbation of their Country and the effect produced throughout Europe by our late success and the change of sentiment as it regarded the strength of our Nation and the solidity of our government might perhaps be as essentially beneficial as our struggle for independence—He laughed and said that was true but insisted upon giving all the praise to the Navy—which I do not think altogether just—The Hero of New Orleans however rash and unthinking he may since have proved himself can never lose the laurels he then so nobly acquired—and if he has made it difficult to support him it would disgraceful entirely to abandon him to the rancour and injustice of his enemies—Made the acquaintance of Mr. Dagget an uncommonly pleasant man—talked about Buonaparte Russia &ca—also of Mr Roberdeau Lady and family who are old friends of yours my dear Sir as he told me She was the daughter of Dr. Blair of German Town in Pennsylvania—The evening altogether social and pleasant—Mrs. Monroe was dangerously ill and the Doctor sent for from the Ball—Mr Adams played Chess with the Sweadis Danish Minister who though a very unskillful player had the satisfaction of beating him—22 Went to see Mrs. Chotard a Lady from Louisianna—She was too much indisposed to receive me—From thence to Peales to see Mr. Adams’s picture—The likeness is good but the picture altogether vulgar and by no means suitable to my taste which is probably a little too nice—Mrs. Monroe better—Dined at Mr Calhoun’s—the party small, consisting of Mr. & Mrs. Bagot Mr. Antrobus Mr. Von Sasse Mr J Monroe Mr. Gouverneur, Mr. Harrisson Smith, his daughter with Mr. A—— and myself made up the party—Returned home early—How much practice or what the french call (usage du monde) is required to receive company well and how much the greatest talents are obscured by that want of ease and small talk which though in itself trifling always produces the happy effect of sociall  socializing a company and by insensible degrees warming it into brillancy and solidity—This is one of those arts that every body feels, but few understand, and is altogether inexplicable—My mind is so completely laid open to you my dear Sir upon most subjects and those subjects are in themselves so trivial I am almost afraid of becoming insupportably tedious instead of creating as I so fondly wish one half hours amusement for a vacant evening—The Miss Roberdeau’s are always almost giantesses but have pretty faces—They recalled to my a young gentle man in Berlin who wishing to express his admiration of a young Lady of this description said “Mademoiselle vous etes bien jolie, mais il faut une echelle pour vous le dire—23 The weather Stormy with a heavy fall of Snow Mr. Cristiani came and gave his Lessons of music notwithstanding—In the evening at the Drawing Room where for the first time since my residence in this place—Some conversation with the President who made many enquiries about the Emperor of Russia his habits of living &ca—Very few people there in consequence of the bad weather and Mrs. Monroe’s indisposition which Mrs. Hay told me she thought very dangerous—The President had requested I would attend—I therefore went but kept myself quiet in a corner of the room for fear it should be said I had gone to officiate for Mrs. Monroe—There is so much scandal and illnature here it is impossible to be too guarded—Mr. Fuller member from Massachusetts was introduced to me conversed some time with him Mrs. de Forrest the wife of the Consul from buenos Ayres introduced by Mr. Dagget—he is not yet received in that character—she is a pretty woman—Mr. Sergeant very pleasant Mr. A—— introduced a Col Clark to me an old Revolutionary Officer—he appears to be a kind hearted friendly old Gentleman fond of  fighting his battles over again in a snag scat by a good Table. Not exactly like Uncle Toby however; he gave me an invitation to pass some time at his house in little York or as he wishes to have it York—Major Jackson also there he is so deaf it is difficult to converse with him in a party—all the Foreign Ministers and their Ladies attended—24 Mrs Monroe still continues very ill—went out and paid a visit to Mrs. Hagner who has recently recovered from a very dangerous sickness—Poor Woman she does not look as if she would be able to go through the trying struggle which awaits her—Mr. Cristiani dined with us and was if possible more suffisans than ever—He is certainly a man of superior talents in his profession but so full of vanity and folly that he makes himself quite ridiculous—Mr Pope sent me the Governors speech from Lexington—Being no politician I am not a judge of its merits but as I imagine it is Mr P’s writing suppose it must be very good—With the most respectful attachment
				
					L C A—
				
				
			